            Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

 Ashley Clark                           :
                       Plaintiff,       :
                                        :
        vs.                             :            No. 2:20-cv-886
                                        :
 Family Video, Inc.                     :
                                        :
                       Defendant.       :
                                        :
                                        :
                                        :
                                        :


                                    COMPLAINT

       AND NOW, COMES Plaintiff Ashley Clark by and through her attorneys,

Thomas B. Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and files this

Complaint against Family Video, Inc., in support thereof avers as follows:

                             JURISDICTION and VENUE

       1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331, and Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

       2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because the events giving rise to Plaintiff’s claim occurred in this judicial

district.




                                            Page 1
           Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 2 of 10




                                       PARTIES

      3.       Plaintiff is an adult individual, who resides in Indiana, Indiana County,

Pennsylvania.

      4.       Family Video, Inc. (Family Video) is a corporation with its corporate

office located at 2500 Lehigh Ave., Glenview, IL, 60026. Family Video owns and

operates stores at numerous locations across western Pennsylvania, including the

Indiana location at 1235 Oakland Avenue, Indiana, PA 15701.

      4.       Family Video stores are a public accommodation as defined in Title III

of the Americans with Disabilities Act (“ADA”).

                            FACTUAL BACKGROUND

      5.       Plaintiff is a person with a disability who has physical and/or mental

conditions, including severe asthma that substantially limits her major life activity

of breathing, and her respiratory system. The condition prevents Complainant

from wearing a mask.

      6.       The events complained of occurred at the Indiana Family Video on

June 11, 2020. Complainant attempted to enter the store without wearing a mask.

Complainant was told she could not shop inside the store without a mask.

Complainant informed the cashier that she cannot wear a mask because of her

medical condition. Complainant asked to continue shopping without a mask due to

her medical condition. The cashier told her it was store policy that she had to wear


                                          Page 2
          Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 3 of 10




a mask regardless of her medical condition and that company policy was “no mask,

no service.” Complainant left the store without being permitted to shop in the

store.

         7.    On April 15, 2020, Pennsylvania Governor, Tom Wolf issued a press

release announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect

the public from the spread of infectious disease, signed an order directing

protections for critical workers at businesses authorized to maintain in-person

operations during the Covid 19 disaster emergency.

         8.    The order, effective April 19, 2020, provided that businesses covered

by the order should

         require all customers to wear masks while on the premises, and deny entry to
         individuals not wearing masks, unless the business is providing medication,
         medical supplies, or food, in which case the business must provide alternative
         methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
         WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
         (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
         GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
         REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
         CONDITION.


         9.    The Pennsylvania Department of Health subsequently published

guidelines for businesses, which were updated on May 1, 2020. The guidelines

state:



                                          Page 3
        Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 4 of 10




         Q. If a customer refuses to wear a mask will they be turned away
         or will the customer be refused service?

         A. Yes, with the exception of businesses that provide medication,
         medical supplies, or food, which must offer another means for
         the customer to purchase goods if the customer is unable to wear
         a mask. Those means could include home delivery or contactless
         curbside pick-up. However, individuals who cannot wear a
         mask due to a medical condition (including children under
         the age of 2 per CDC guidance) may enter the premises and
         are not required to provide documentation of such medical
         condition. … Businesses should advise customers of the
         Secretary’s Order; tell the customer that only those who
         cannot wear a mask due to a medical condition may enter the
         premises without a mask; and advise the customer that
         almost any face covering would be acceptable.

         Q. How do businesses avoid confrontation with customers who
         do not wear a mask?

         A. … [B]usinesses should advise customers of the Secretary’s
         Order; tell the customer that only persons who cannot wear a
         mask due to a medical condition do not have to comply with
         the requirement to wear a mask….


      10.   Despite the Pennsylvania Secretary of Health’s order and guidelines

above and CDC guidance to the contrary, Family Video implemented policies and

procedures that require all customers to wear masks even if they are disabled and

they cannot wear a mask due to their medical conditions. This policy flies in the

face of recommendations from the CDC which state “Cloth face coverings should

not be placed on young children under the age of 2, anyone who has trouble

breathing, or is unconscious, incapacitated, or otherwise unable to remove the


                                       Page 4
        Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 5 of 10




mask without assistance.” The CDC also directs individuals to make sure when

using a face covering that you do not have any difficulty breathing while wearing

the cloth face covering.

      11.    Family Video’s policies and procedures make no accommodations for

invitees who wish to shop in its Pennsylvania stores who have disabilities that

prohibit wearing a mask or make wearing a mask dangerous to the invitees.

      12.    Family Video’s policy and procedure violated Title III of the ADA

and the PHRA because Plaintiff was denied equal enjoyment of the public

accommodation because of her disability.

                   Count I – Violation of Title III of the ADA.

      13.    Plaintiff incorporates by reference the averments of Paragraphs 1-12

of the Complaint as if the same were set forth in full.

      14.    At all times relevant to this action, the ADA was in full force and

effect in the United States.

      15.    The ADA expressly prohibits, among other things, discrimination on

the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations by any person who owns,

leases, (or leases to), or operates a place of public accommodation. Under the

terms of the ADA, discrimination includes a failure to provide services to a

disabled person to the extent that such services are provided to non-disabled


                                        Page 5
          Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 6 of 10




persons. The ADA requires that goods, services, facilities, privileges, advantages,

and accommodations be afforded to an individual with a disability in the most

integrated setting appropriate to the needs of the individual.

      16.     Title III of the ADA, which applies to public accommodations such as

Family Video, establishes the general rule that no individual shall be discriminated

against on the basis of a disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any public

accommodation.

      17.     Plaintiff is an individual with a disability within the meaning of the

ADA because Plaintiff has a physical and mental impairment that substantially

limits one or more of Plaintiff’s major life activities and systems as described

herein.

      18.     Plaintiff requested a modification to the mask policy due to her

disability. The request was reasonable and in accordance with the

recommendations and orders of the Pennsylvania Health Secretary and the CDC.

Such modification would have allowed Plaintiff to enjoy full and equal enjoyment

of the store as provided to people who are not disabled and are able to comply with

the request to wear a mask without potentially subjecting themselves to respiratory

distress and/or other physical or mental injuries or ailments.




                                         Page 6
        Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 7 of 10




      19.    Defendant is a business that owns, leases, or operates a place of public

accommodation within the meaning of the ADA because Defendant owns, leases,

or operates a store and provides items and services to members of the public and is

a sales or rental establishment.

      20.    Defendant is in violation of the ADA because it discriminated against

Plaintiff on the basis of Plaintiff’s disability in the full and equal enjoyment of the

services, facilities, privileges, advantages, or accommodations of Family Video

because it denied Plaintiff the services, facilities, privileges, advantages, and

accommodations of the store in the most integrated setting appropriate to

Plaintiff’s needs, because it refused her access to, and enjoyment of the store

without wearing a mask based on her disability.

      21.    Defendant’s policies and practices have, are, and will cause

irreparable harm to the Plaintiff.

      22.    Plaintiff intends to continue to shop at the Family Video store.

      23.    Family Video’s mask policy constitutes evidence that, absent an

injunction, Family Video has no intent to comply with the legal requirements of

the ADA or to train its employees of their need to comply with the ADA.

      24.    Plaintiff did not pose a direct threat to the health or safety of others.

There was no significant risk to the health or safety of others that could not be

eliminated by a modification of Family Video’s policies, practices and procedures.


                                         Page 7
        Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 8 of 10




Social distancing and other safety precautions were in place at the store, Plaintiff

had no signs or symptoms of Covid 19, and the Pennsylvania Health Secretary’s

order, guidelines, and CDC guidelines recognized the need for a medical exception

to the mask requirement. Family Video simply did not want to be bothered with

the exception, despite the fact that it had no basis to conclude that Plaintiff was a

direct threat to the health or safety of others. Family Video made no individual

assessment that considered Plaintiff’s actual abilities or disabilities, instead, Family

Video has adopted a broad discriminatory policy based on generalizations and

stereotypes.

      25.      Plaintiff requests that the court award her injunctive relief requiring

Family Video to accommodate Plaintiff by allowing her to shop in its stores

without wearing a mask so that she may enjoy the benefits, privileges, goods,

services facilities, advantages, and accommodations including equal access to and

enjoyment of Family Video’s stores in the future. To affect such relief to Plaintiff,

it may be appropriate for the court to provide clear protocols to all Family Video

employees advising that persons who cannot wear a mask inside the store due to a

disability must be accommodated. Family Video should be required to train its

employees about its legal obligations and to post and disseminate notice to Family

Video employees regarding their legal obligations under the ADA and the PHRA.




                                          Page 8
        Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 9 of 10




      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

         Count II – Retaliation and Coercion in violation of the ADA.

      26.    Plaintiff incorporates by reference the averments of Paragraphs 1-25

of the Complaint as if the same were set forth in full.

      27.    Defendant engaged in threats, intimidation and interference as set

forth herein against Plaintiff after she asserted her rights under the ADA.

      28.    Defendant’s threats, intimidation and interference was intended to

interfere with Plaintiff’s protected legal rights under the ADA.

      29.    Defendant’s retaliation was caused by Plaintiff’s protected conduct.

      30.    Defendant should be enjoined from retaliating against Plaintiff for

refusing to wear a mask while shopping at Family Video.

      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

                                        Respectfully submitted,

                                        THOMSON, RHODES & COWIE, P.C.


Dated June 15, 2020                     /s Thomas B. Anderson_____
                                        Thomas B. Anderson, Esquire
                                        PA I.D. #79990

                                        THOMSON, RHODES & COWIE, P.C.
                                        Firm No. 720
                                        Two Chatham Center, 10th Floor

                                        Page 9
Case 2:20-cv-00886-WSS Document 1 Filed 06/16/20 Page 10 of 10




                            Pittsburgh, PA 15219
                            (412) 232-3400

                            Attorneys for the Plaintiff




                            Page 10
